                    1    DOWNEY BRAND LLP
                         ELIZABETH B. STALLARD (Bar No. 221445)
                    2    621 Capitol Mall, 18th Floor
                         Sacramento, CA 95814-4731
                    3    Telephone:   (916) 444-1000
                         Facsimile:   (916) 444-2100
                    4    Email:       estallard@downeybrand.com
                    5    Attorneys for Defendants
                         O’REILLY AUTO ENTERPRISES, LLC dba
                    6    O’REILLY AUTO PARTS #3488,
                         and HONDA I, LLC
                    7

                    8                                         UNITED STATES DISTRICT COURT
                    9                                    EASTERN DISTRICT OF CALIFORNIA
                   10

                   11    CLEVELAND VICKERS,                                   Case No. 2:17-cv-01948-KJM-KJN
                   12                            Plaintiff,                   STIPULATION AND ORDER TO
                                                                              CONTINUE FACT AND EXPERT
DOWNEY BRAND LLP




                   13                 v.                                      DISCOVERY DEADLINES
                   14    O’REILLY AUTO ENTERPRISES, LLC
                         dba O’REILLY AUTO PARTS #3488,
                   15    HONDA I, LLC,
                   16                            Defendant.
                   17

                   18                Plaintiff Cleveland Vickers (“Plaintiff”) and Defendants O’Reilly Auto Enterprises, LLC
                   19   dba O’Reilly Auto Parts #3488 and Honda I, LLC (collectively, “Defendants”), by and through
                   20   their respective counsel, jointly request an amendment to the Court’s Status (Pretrial Scheduling)
                   21   Order (Doc. 21) (“Scheduling Order”) as follows:
                   22                1.     On July 25, 2018, the Court issued its Scheduling Order setting the following
                   23   deadlines:
                   24                       a) Completion of Discovery:                         February 28, 2019
                   25                       b) Deadline for Expert Disclosures:                 March 8, 2019
                   26                       c) Deadline for Rebuttal Expert Disclosures:        March 22, 2019
                   27                       d) Completion of Expert Discovery:                  May 3, 2019
                   28
                         1546416.1                                            1
                                     STIPULATION AND ORDER TO CONTINUE FACT AND EXPERT DISCOVERY DEADLINES
                    1                     e) Hearing on Dispositive Motions                    June 28, 2019
                    2                2.   The Parties participated in Court-administered settlement discussions with
                    3   Magistrate Judge Deborah Barnes on November 30, 2018, December 6, 2018, December 20,
                    4   2018, January 10, 2019, and January 24, 2019.
                    5                3.   The Parties delayed pursuing active discovery while the settlement discussions
                    6   were ongoing in an effort to keep costs down and their efforts focused on settlement, and expect
                    7   to continue to participate in informal settlement discussions in an effort to resolve the matter.
                    8                4.   The Parties’ timely efforts to schedule depositions in this matter have also
                    9   identified various logistical issues, including the need to address the fact that one or more of
                   10   Defendant’s corporate representatives are located in Missouri. The Parties are continuing to work
                   11   to accommodate witness and counsel schedules and confirm workable dates for these depositions
                   12   in the near future.
DOWNEY BRAND LLP




                   13                5.   A scheduling order may be modified “for good cause and with the judge’s
                   14   consent.” Fed. R. Civ. P. 16(b)(4). “Good cause may be found to exist where the moving party
                   15   shows that it diligently assisted the court with creating a workable scheduling order, that it is
                   16   unable to comply with the scheduling order’s deadlines due to matters that could not have
                   17   reasonably been foreseen at the time of the issuance of the scheduling order, and that it was
                   18   diligent in seeking an amendment once it became apparent that the party could not comply with
                   19   the scheduling order.” Kuschner v. Nationwide Credit, Inc., 256 F.R.D. 684, 687 (E.D. Cal.
                   20   2009).
                   21                6.   Good cause exists to amend the Scheduling Order to allow completion of non-
                   22   expert discovery and the disclosures of experts and rebuttal experts. Amending the Scheduling
                   23   Order ensures completion of depositions of the parties and experts to avoid any surprise or
                   24   prejudice at trial. No other changes to the Scheduling Order are requested, and no delay to the
                   25   trial date and other deadlines will result from the proposed amendment.
                   26                7.   NOW THEREFORE, the parties have agreed, subject to the Court’s approval, to
                   27   amend the Scheduling Order (Doc. 21) to continue the deadlines concerning fact and expert
                   28   discovery deadlines as follows:
                         1546416.1                                           2
                                     STIPULATION AND ORDER TO CONTINUE FACT AND EXPERT DISCOVERY DEADLINES
                    1            Event                                    Current Date        Proposed New Date
                    2            Completion of Discovery                  02/28/2019          04/19/2019

                    3            Designation of Experts                   03/08/2019          05/01/2019
                                 Designation of Rebuttal Experts          03/22/2019          05/15/2019
                    4
                                 Expert Discovery Cutoff                  05/23/2019          05/29/2019
                    5

                    6
                         DATED: February 20, 2019                      MISSION LAW FIRM, A.P.C.
                    7
                                                                       By: /s/ Zachary M. Best – as authorized on 2/20/19
                    8                                                                   ZACHARY M. BEST
                                                                                       Attorney for Plaintiff
                    9                                                                CLEVELAND VICKERS
                   10

                   11    DATED: February 20, 2019                      DOWNEY BRAND LLP
                   12                                                  By: /s/ Elizabeth B. Stallard
                                                                                     ELIZABETH B. STALLARD
DOWNEY BRAND LLP




                   13                                                                  Attorney for Defendants
                                                                           O’REILLY AUTO ENTERPRISES, LLC, dba
                   14                                                             O’REILLY AUTO PARTS #3488,
                                                                                         and HONDA I, LLC
                   15

                   16

                   17                                                   ORDER
                   18                IT IS HEREBY ORDERED that, pursuant to the foregoing stipulation of the parties, the
                   19   Court’s Status (Pretrial Scheduling) Order (Doc. 21) is modified as follows:
                   20            Event                                      New Date
                   21            Completion of Discovery                    04/19/2019
                   22            Designation of Experts                     05/01/2019
                                 Designation of Rebuttal Experts            05/15/2019
                   23
                                 Expert Discovery Cutoff                    05/29/2019
                   24

                   25                IT IS SO ORDERED.
                   26   DATED: February 26, 2019.
                   27
                                                                                UNITED STATES DISTRICT JUDGE
                   28
                         1546416.1                                          3
                                     STIPULATION AND ORDER TO CONTINUE FACT AND EXPERT DISCOVERY DEADLINES
